             Case 2:21-cv-01007-CKD Document 4 Filed 06/14/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                        UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOHN PAUL FRANK SCHOWACHERT,                          No. 2:21-cv-1007 CKD P
12                           Plaintiff,
13               v.
14    BILL POLLEY,                                          ORDER
15                           Defendant.
16

17              Plaintiff, is a state prisoner proceeding pro se. In his complaint, plaintiff alleges violations

18   of his civil rights. The alleged violations took place in Tuolumne County, which is part of the

19   Fresno Division of this court. See Local Rule 120(d). Pursuant to Local Rule 120(f), a civil

20   action which has not been commenced in the proper division of a court may, on the court’s own

21   motion, be transferred to the proper division of the court. Therefore, this action will be

22   transferred to the Fresno Division of the court.

23              Good cause appearing, IT IS HEREBY ORDERED that:

24              1. This action is transferred to the United States District Court for the Eastern District of

25   California sitting in Fresno; and

26   /////

27   /////

28   /////
                                                            1
         Case 2:21-cv-01007-CKD Document 4 Filed 06/14/21 Page 2 of 2


 1            2. All future filings shall reference the new Fresno case number assigned and shall be

 2   filed at:
                            United States District Court
 3                          Eastern District of California
                            2500 Tulare Street
 4                          Fresno, CA 93721
 5   Dated: June 14, 2021
                                                      _____________________________________
 6
                                                      CAROLYN K. DELANEY
 7                                                    UNITED STATES MAGISTRATE JUDGE

 8

 9
     1/mp
10   scho1007.22

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
